            Case 3:12-cv-02265-SI        Document 244                  Filed 08/23/21   Page 1 of 1

    HEIDI K. BROWN, OSB # 922410
    Chief Deputy City Attorney
    Email: heidi.brown@portlandoregon.gov
    DENIS M. VANNIER, OSB#044406
    Deputy City Attorney
    Email: denis.vannier@portlandoregon.gov
    Office of City Attorney
    1221 SW 4th Avenue, Suite 430
    Portland, OR 97204
    Telephone: (503) 823-4047
    Facsimile: (503) 823-3089
    Of Attorneys for Defendant


                               UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON

                                      PORTLAND DIVISION


    UNITED STATES OF AMERICA,                                                     Case No. 3:12-cv-02265-SI

                  PLAINTIFF,
                                                          DEFENDANT CITY OF PORTLAND’S
           v.                                             NOTICE OF PERIODIC COMPLIANCE
                                                          REPORTS
    CITY OF PORTLAND,

                  DEFENDANT.

           Defendant, City of Portland, provides notice to the Court of attachment Exhibit A,

    Rosenbaum & Watson, LLP Compliance and Outcome Assessment Report of the Compliance

    Officer and Community Liaison (COCL): Quarter 1 Updates and Analysis (January – March

    2021). Defendant submits the COCL report pursuant to the Settlement Agreement.

           Dated: August 23, 2021.
                                                        Respectfully submitted,

                                                        /s/ Heidi K. Brown
                                                        HEIDI K. BROWN, OSB # 922410
                                                        Chief Deputy City Attorney
                                                        Email: heidi.brown@portlandoregon.gov
                                                        Of Attorneys for Defendant




Page 1 – DEFENDANT CITY OF PORTLAND’S NOTICE OF PERIODIC COMPLIANCE
         REPORTS               PORTLAND CITY ATTORNEY’S OFFICE
                                  1221 SW 4TH AVENUE, RM 430
                                           PORTLAND, OREGON 97204
                                           TELEPHONE: (503) 823-4047
                                              FAX: (503) 823-3089
